Appeal from an order of the Supreme Court at Special Term, entered February 17, 1978 in Albany County, which granted defendant’s motion to vacate a default judgment entered by the plaintiff. We refrain from considering the issues of excusable default and the presence of a meritorious defense, the grounds relied upon by Special Term in granting defendant’s motion. The clerk is authorized to enter judgment against a defendant only when the proof of service of a summons and notice is accompanied by proof by affidavit made by the party of the facts constituting the claim, the default and the amount due (CPLR 3215, subd [e]). No such affidavit was filed herein. Order affirmed, without costs. Mahoney, P. J., Sweeney, Kane, Larkin and Herlihy, JJ., concur.